[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Petitioner claims to have been arrested on November 11, 1994 for the crime that was obviously committed prior to July 1, 1996, which is prior to the effective date of Public Act No. 95-255 § 1. Respondent has provided Petitioner's mittimus with dates of offenses, first count under Conn. Gen. Stat. § 53a-55a(a) date of offense 11/11/94, and second count under Conn. Gen. Stat. § 53a-172 date of offense 6/20/95. Petitioner claims that under Gus Woods v. Warden, he should be required to serve only fifty percent of his sentence instead of eighty-five percent of his sentence before being eligible for parole.
In accordance with Gus Woods, Jazrael King and Miguel Rentas v.Warden, the habeas petition is granted, the Court having found in the aforementioned cases that Public Act 95-255 § 1 is ex post facto and, therefore, unconstitutional as to inmates whose crimes were committed prior to July 1, 1996.
Rittenband, JTR